Citation Nr: 1205459	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-20 988	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling from April 25, 2006, to April 24, 2011, and 50 percent disabling from April 25, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from May 1966 until October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a Board hearing before the undersigned in January 2010.  A transcript of that proceeding is of record.  In February 2011, the Board remanded the appeal for additional development.

In January 2012, the Board received information from the Social Security Administration indicating that the Veteran died in December 2011, which would warrant dismissal of appeal due to lack of jurisdication.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  However, as explained immediately below, the Veteran withdrew his appeal prior to his death.


FINDING OF FACT

In an October 2011 statement, the Veteran expressed his desire to withdraw the issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased initial rating for PTSD from further appellate consideration.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of service connection for bilateral hearing loss and an increased initial rating for PTSD have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

As noted above, the claims for service connection for bilateral hearing loss and an increased initial rating for PTSD were remanded by the Board in February 2011.  Following completion of additional development pursuant to the Board's remand directives, the Appeals Management Center issued a supplemental statement of the case (SSOC) in October 2011 that awarded an increased rating of 50 percent for PTSD and continued the denial of service connection for bilateral hearing loss.  

In an October 2011 statement, two months prior to his death, the Veteran withdrew his appeal as to the PTSD and hearing loss claims by indicating that he agreed with the findings of the October 2011 SSOC.  See the October 27, 2011, Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2011).


ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal concerning the issue of entitlement to an increased initial rating for PTSD, rated 30 percent disabling from April 25, 2006, to April 24, 2011, and 50 percent disabling from April 25, 2011, is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


